381 So. 2d 1370 (1980)
Ernest ROBBINS, Petitioner,
v.
STATE of Florida, Respondent.
No. 55857.
Supreme Court of Florida.
March 27, 1980.
Bennett H. Brummer, Public Defender, and Karen M. Gottlieb, Asst. Public Defender, Miami, for petitioner.
Jim Smith, Atty. Gen., and James H. Greason, Asst. Atty. Gen., Miami, for respondent.
PER CURIAM.
This cause is before the Court on petition for certiorari to review the decision of the lower tribunal, Robbins v. State, 364 So. 2d 871 (Fla. 3d DCA 1978), which conflicts with this Court's decision in Johnson v. State, 366 So. 2d 418 (Fla. 1978). We have jurisdiction. Art. V, § 3(b)(3), Fla. Const.
We grant certiorari and remand to the district court for reconsideration in light of this Court's decision in Johnson.
It is so ordered.
ENGLAND, C.J., and ADKINS, BOYD, OVERTON, SUNDBERG, ALDERMAN and McDONALD, JJ., concur.